SCHWARTZ, Senior Judge
(dissenting).
Although the majority is quite correct in indicating that there is evidence which supports the determination below, I believe, after careful consideration of the record and the oral arguments of the parties, that the testimony of the employer’s witness is unworthy of belief and that the result in this case therefore effects a manifest injustice to which I cannot in conscience agree. See Fla. Nat’l Bank v. Sherouse, 80 Fla. 405, 86 So. 279 (1920); Newman v. Smith, 77 Fla. 633, 82 So. 236 (1918); Progressive Express Ins. Co. v. Schultz, 948 So.2d 1027 (Fla. 5th DCA 2007); Star-Rite Indus., Inc. v. Levey, 909 So.2d 901 (Fla. 3d DCA 2004), review denied, 919 So.2d 435 (Fla.2005); Miami-Dade Police Dep’t v. Martinez, 838 So.2d 672 (Fla. 3d DCA 2003), review dismissed, 851 So.2d 729 (Fla.2003); Branam v. Aqua-Clear Pools, Inc., 672 So.2d 69 (Fla. 3d DCA 1996); Ziontz v. Ocean Trail Unit Owners Ass’n, Inc., 663 So.2d 1334 (Fla. 4th DCA 1993); Uhley v. Tapio Constr. Co., Inc., 573 So.2d 390 (Fla. 4th DCA 1991), review denied, 583 So.2d 1037 (Fla.1991).